PER CURIAM.
The defendant William Y. Powell, an attorney duly licensed to practice in the courts of the state of Oregon, was convicted in the circuit court of the state of Oregon for Klamath county of the crime of larceny by embezzlement, a felony involving moral turpitude.
The Board of Governors of the Oregon State Bar, after due hearing, has recommended the permanent disbarment of the defendant. With this recommendation of the Board of Governors we fully agree.
The defendant is permanently disbarred.